Citation Nr: 1719705	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for joint pain, not including multiple shrapnel wounds to the right forearm, to include as a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for muscle pain, to include as a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for breathing problems, to include as a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for sleep problems, to include as a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained multisymptom illnesses.

5.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.  His service included one year, five months, and 25 days of foreign service, including service in the Southwest Asia (SWA) Theater of Operations.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In March 2012, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  This matter was previously before the Board in May 2014 at which time the issues on appeal were remanded for further development.  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has joint pain, other than multiple shrapnel wounds of the right forearm, related to active service or due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  The preponderance of the evidence weighs against a finding that the Veteran has muscle pain related to active service or due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  The preponderance of the evidence weighs against a finding that the Veteran has breathing problems, reported as shortness of breath, related to active service or due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  The preponderance of the evidence weighs against a finding that the Veteran has sleep problems related to active service or due to an undiagnosed illness or a medically unexplained multisymptom illness.

5.  The preponderance of the evidence weighs against a finding that the Veteran has fatigue related to active service or due to an undiagnosed illness or a medically unexplained multisymptom illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint pain, not including multiple shrapnel wounds to the right forearm, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for service connection for muscle pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  The criteria for service connection for breathing problems have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

4.  The criteria for service connection for sleep problems have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

5.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 4.88 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a March 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  Moreover, the record reflects substantial compliance with the Board's prior remand of May 2014.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  In addition, the Veteran was afforded VA examinations to include a fully adequate examination in March 2010 and addendum report in November 2010.  The duties to notify and to assist have been met.  The Veteran was also given the opportunity to testify at a Board hearing which he declined, although he did testify before a DRO at the RO in March 2012.  

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016); see also Combee v. Brown, 34 F.3d 1039 (1994).

To establish service connection, the evidence generally must show:  (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the SWA Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(i)-(ii).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(4). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317 (b).

A diagnosis of chronic fatigue syndrome for VA purposes requires:  (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) non-exudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a (2016).  Consideration under 38 C.F.R. § 3.317 remains warranted in cases where chronic fatigue syndrome is diagnosed, as it is an unexplained multisymptom illness defined by a cluster of signs or symptoms.

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the SWA Theater of Operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7)(i)-(iii). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

At the outset, because the Veteran had qualifying service in the SWA Theater of Operations during the Persian Gulf War, he is considered a Persian Gulf Veteran under 38 C.F.R. § 3.317 (e).  See 38 C.F.R. § 3.2 (i) (2016) (providing that the Persian Gulf War began on August 2, 1990 and will continue until the date prescribed by Presidential proclamation or law).  

The Veteran asserts that he has joint pain, muscle pain, breathing problems, sleep problems and fatigue as a result of his service in the SWA Theater of Operations.  He explained that his Persian Gulf War service exposed him to multiple chemicals and to burning oil wells.  His service treatment records do not show complaints or treatment for these claimed conditions.  As to the approximate onset of these conditions, a VA examiner in March 2010 noted that the Veteran's claimed conditions, including joint pain (other than the right upper extremity), muscle pain, sleep problems, breathing problems and fatigue, began within the last five years.  

With respect to consideration of the claimed disabilities under 38 C.F.R. § 3.317, the Board notes as an initial matter that the Veteran has not been found to have either chronic fatigue syndrome or fibromyalgia.  In this regard, not only are such diagnoses absent from the Veteran's postservice treatment records, but a VA examiner in March 2010 specifically noted that the Veteran did not meet the criteria for these disabilities.  Thus, service connection for chronic fatigue syndrome and/or fibromyalgia as medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B) is not warranted.  

Next, the Board notes that the Veteran's claims for service connection for joint pain, muscle pain, breathing problems, sleep problems and fatigue are all recognized under 38 C.F.R. § 3.317(b) as signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illnesses.  However, VA regulation also provides that compensation shall not be paid for a chronic disability if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations.  Such is the case here.  

As far as joint pain, the Veteran is service connected for multiple shrapnel wounds to the right forearm and his complaints of joint pain are essentially limited to his right upper extremity.  Indeed, he denied pain in other joints at the March 2010 VA examination.  Moreover, his medical treatment records do not show complaints or treatment for joint pain in any other joint.  Regarding muscle pain, the Veteran reported in March 2010 that he has occasional muscle pain in the trapezius muscles that feels like a sore muscle.  The examiner reported that the Veteran worked in construction which required a lot of climbing and lifting and which seemed to aggravate the condition.  The examiner diagnosed the Veteran as having trapezial/cervical muscle strain, mild.  This is a known clinical diagnosis.  As noted, claimed qualifying chronic disabilities by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(i),(ii).  Moreover, the March 2010 examiner went on to opine that it was less likely as not (less than 50% probability) that the Veteran's joint pain or muscle pain was caused by or a result of his service in the Gulf War.  

In terms of the Veteran's breathing problems, the March 2010 VA examiner relayed the Veteran's report of feeling short of breath with nonexertional activities such as tying his shoe.  He noted that the Veteran was able to walk long distances with his wife and use an elliptical trainer without sensation of dyspnea.  Exercise was noted to be well tolerated and he did not have a productive cough.  A pulmonary function test performed at that time showed minimal obstructive breathing pattern with no effects post bronchodilator.  The examiner concluded by opining that it was less likely as not (less than 50% probability) that the Veteran's breathing problems were caused by or a result of service in the Gulf War.

In terms of sleep problems, the March 2010 examiner relayed the Veteran's report of sleeping eight hours a night, but waking several times for a brief period.  He noted that the Veteran was not taking any sleep aids.  He also noted that the Veteran had no history of sleep apnea, and a sleep study test performed in November 2010 was negative for obstructive sleep apnea.  The March 2010 examiner opined that the Veteran's sleep problems were less likely as not (less than 50% probability) caused by or a result of his service in the Gulf War.  In the November 2010 addendum report, the examiner explained that the Veteran's issue with sleep was a specific symptom related to a formal diagnosis of PTSD as well as specific to one symptom of his major depressive disorder (MDD).  He went on to state that the Veteran's "sleep problem is exactly subsumed under the diagnoses of MDD and PTSD." Accordingly, based on the Veteran's history, physical examination, and test results, the Veteran's sleep problems have been medically attributed to a known clinical diagnosis.  See 38 C.F.R. § 3.317 (a)(1)(i)-(ii).

The Veteran additionally reported at the March 2010 VA examination that he felt tired on a daily basis and that this had been present off and on over the past year.  He said he was not sleeping through the night and he woke up approximately three times a night for a brief period.  He said feeling tired did not impact his daily activities.  The examiner opined that the Veteran's fatigue was less likely as not (less than 50% probability) caused by or a result of service in the Gulf War.  He also noted that the Veteran was service-connected for PTSD.  In a November 2010 VA addendum, the examiner explained that the Veteran's fatigue was a nonspecific symptom and that his overall feeling of tiredness was likely multifactorial with contributing factors of underlying sleep disturbance, poor sleep hygiene, and/or PTSD.  This is consistent with an August 2012 VA (TBI) examiner's notation that the Veteran had intermittent sleep disturbance associated with subjective fatigue.  In conclusion, the November 2010 examiner stated that the Veteran's complaint of fatigue was not a specific disease entity, and therefore "would not [b]e considered an 'undiagnosed illness', or a 'diagnosable chronic multisymptom illness with a partially explained etiology.'"  

As set out above, the presumptive service connection statutes and regulations do not foreclose proof of direct service connection; a claimant may prove causation.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).

In short, the only evidence that the Veteran's claims of joint pain (other than the right upper extremity), muscle pain, breathing problems, sleep problems and fatigue are manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illnesses or are directly related to service are his own assertions.  Under certain circumstances, lay witnesses may opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  That is, based on the facts of this case, the Veteran is not competent to render an opinion as to the cause or etiology of his claimed conditions which he relates to his service in the Persian Gulf as such a matter requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed.Cir.2007).  Moreover, the Veteran's assertions as to etiology in this regard appear to be speculative in nature.  This is evident based on the March 2010 examiner's remark that the Veteran was there with questions about Gulf War Syndrome and was "curious" if his complaints were due to his time in Iraq.   

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1326 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination.).  Accordingly, the Veteran's claims for service connection for joint pain (other than multiple shrapnel wounds to the right forearm), muscle pain, breathing problems, sleep problems and fatigue, claimed as due to an undiagnosed illness are denied.  


ORDER

Entitlement to service connection for joint pain, not including multiple shrapnel wounds to the right forearm, to include as a qualifying chronic disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for muscle pain, to include as a qualifying chronic disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for breathing problems, to include as a qualifying chronic disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for sleep problems, to include as a qualifying chronic disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for fatigue, to include as a qualifying chronic disability resulting from an undiagnosed illness is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


